             Case 2:20-cv-01614-JAD-DJA Document 30 Filed 07/21/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Jaysen Alexander Patterson,                                Case No.: 2:20-cv-01614-JAD-DJA

 4             Petitioner
                                                             Order Granting Unopposed Motion
 5 v.                                                              for Extension of Time

 6 Calvin Johnson, et al.,                                               [ECF No. 29]

 7             Respondents

 8

 9            Petitioner Jaysen Alexander Patterson brings this 28 U.S.C. § 2254 petition for a writ of

10 habeas corpus to challenge his 2015 state-court conviction for one count of arson and three

11 counts of burglary. Patterson's response to respondents' motion to dismiss1 currently is due July

12 23, 2021, and Patterson moves to extend that deadline2 to after my ruling upon Patterson's

13 motion to strike motion to dismiss or, in the alternative, motion for more definite statement.3

14 Good cause appearing,

15            IT IS ORDERED that petitioner's motion for extension of time (first request) [ECF No.

16 29] is GRANTED. Petitioner need not respond to respondents' motion to dismiss until

17 further order of the court.

18            Dated: July 21, 2021

19                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
20

21

22   1
         ECF No. 18.
23   2
         ECF No. 29.
     3
         ECF No. 28.
